DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In view of the Pre-Appeal Brief filed on 02/17/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Claims 1 – 20 have been cancelled. Claims 21 – 38 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,452,620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 – 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panzer et al (U.S. 2008/0320225 A1) in view of Paalasmaa et al (U.S. 2008/0154905 A1).
♦As per claims 21, 27, 33,
Panzer discloses a computer-implemented method, system  system, comprising:
 “initiating a first operation using a file stored within the client computer system” See Fig. 3, paragraph 0050 of Panzer wherein user access the web page [“server 140 receives a user request to access a webpage.
“performing, responsive to the initiating, a file version verification operation including” See Fig. 4 of Panzer (web page validation process).
Panzer does not clearly disclose  the method is “performed within a client computer system” and “obtaining, from within the file, metadata including a version identifier and a storage location that specifies a particular location within a file repository in which a master version of the file is stored, identifying, using the storage location, the file repository located external to the client computer system that includes the master version of the file”.
However, Paalasmaa, in the same field of endeavor, discloses a method, system for providing contents in a network including the teaching of:
Client computer connected to the server through network to perform a function associated with a particular file: See Fig. 2 – 3 of Paalasmaa (network 68, media server 70, control 74).
A controller located within the client computer to perform the function for selectin file: See Fig. 3 – 4, paragraph 0040 of Paalasmaa wherein “the control element 74 could be a mobile terminal such as the mobile terminal”. Therefore, the method in this case, is performed within a client system.
initiating a first operation: See Fig. 5, step 200, paragraph 0060 of Paalasmaa wherein “receiving an instruction for performance of a function with respect to a particular file”.
“obtaining, from within the file, metadata including a version identifier and a storage location that specifies a particular location within a file repository in which a master version of the file is stored, identifying, using the storage location, the file repository located external to the client computer system that includes the master version of the file”: See Fig. 5 step 210, 220, paragraph 0041 – 0043, 0060 of Paalasmaa, wherein the control media access the information data that stored associated with the file, and select/identify a particular version of the file (original file), [“each media file may also include file association data … the file association data, which may be metadata for example, may be used to associate different versions of the same file or otherwise identify files belonging to a file family of related files”; “whenever a version of an original file is created, metadata including the identifier or URI of the original file may be stored in association with the created version”; “At operation 210, file association data associated with the particular file may be examined to determine whether one or more related files, each of which is a version of the particular file, exist at another location in a network”
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Paalasmaa (a controller, located in the client system, that able to examine metadata to locate different version of related files including the original version/master version of the particular file), into the invention of Patnaik since both inventions were available and the combination would reduce the network traffic between locations, and thus reduce the time searching for information.
“determining, by the client computer system, that the master version of the file is more recent than the file stored within the client computer system, and downloading, to the client computer system and based upon the determining, the master version of the file; and resuming, after the downloading, the first operation using the downloaded master version of the file” See Fig. 3 – 4, paragraph 0031 – 0034 of Panzer wherein the share server send a revalidation request to original server that store the current version of the web page. If there’s a newer version, an update version is sent back to the share server to serve the client. (Also, in Fig. 5 of Paalasmaa, an appropriate file is selected based on the predefined rule or user request, and function with respect to the selected file is performed).
♦As per claims 22, 28, 34,
“the master version of the file is used during the operation” See paragraph 0048 of Panzer wherein the share server must revalidate the file every time the user request; Fig. 5 of Paalasmaa, an appropriate file is selected based on the predefined rule or user request.
♦As per claims 23 - 25, 29 – 31, 35 – 37,
“the operation is attaching the file to an electronic message”, “the operation is forwarding an electronic message that includes the file as an attachment”, “the operation is opening the file within an application” See paragraphs 0018, 0020, 0027 of Panzer wherein user can edit the webpage. Also see paragraph 0027 of Paalasmaa (forwarding of messages to and from the mobile terminals).
♦As per claims 26, 32, 38,
“the determining includes comparing a version number of the file with a version identifier of the master version of the file” See paragraph 0048 of Panzer [“The origin server 150 may indicate that the web page versions are the same and may not return any content, in which case, the shared caching server 140 serves the version from the cache 145 to the requestor. Otherwise, if the ETag 220a, 220b and other validation request information indicate that the cached page is not the current version and/or that the user type for the request is one that always gets a new version of the web page (such as the "owner" type in our example), the origin server 150 returns a new version of the requested web page to the shared caching server 140”].

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 21 – 38 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paalasmaa et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161